Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s response filed December 14, 2020 is acknowledged.  Claims 1, 14, 21, and 27 are amended.  Claims 1-27 are pending and further considered on the merits.
Response to Amendment
 	In light of applicant’s amendment the examiner withdraws all grounds of rejection set forth in the office action filed September 14, 2020.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Favre et al., (of record) while disclosing a device capable of performing peritoneal and extracorporeal dialysis, does not anticipate or render obvious the novel subject matter of applicant’s invention, namely a base unit controller programmed to detect whether a peritoneal dialysis treatment or extracorporeal dialysis treatment is to be performed in conjunction with separately programmed controllers for the base unit and blood treatment unit, where said controllers are physically separate from each other for the purposes of utilizing an individual device for the desired treatment modality.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779